Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9 and 11-21 are pending in the application. Claims 1-5, 7 and 9 are objected to. Claims 6, 8 and 11-21 are rejected.

Priority
	This application is a 35 U.S.C. 371 National Stage Filing of International Application No. PCT/CN2018/104574, filed September 7th, 2018, which claims priority under 35 U.S.C. 119(a-d) to CN201710560703.3, filed July 11th, 2017.

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on April 23rd, 2021, October 7th, 2020 and January 9th, 2020.

Specification
The amendment filed January 9th, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the entire contents of which are incorporated herein by reference” with respect to the foreign priority document.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


For applications filed on or after September 21, 2004, a claim under 35 U.S.C. 119(e) or 120 and 37 CFR 1.78 for benefit of a prior-filed provisional application, nonprovisional application, or international application designating the United States that was present on the filing date of the continuation or divisional application, or the nonprovisional application claiming benefit of a prior-filed provisional application, is considered an incorporation by reference of the prior-filed application as to inadvertently omitted material, subject to the conditions and requirements of 37 CFR 1.57(a). The purpose of 37 CFR 1.57(a) is to provide a safeguard for applicants when all or a portion of the specification and/or drawing(s) is (are) inadvertently omitted from an application. See MPEP §201.06 and 201.17. However, applicants are encouraged to provide in the specification an explicit incorporation by reference statement to the prior-filed application(s) for which benefit is claimed under 35 U.S.C. 119(e) or 120 if applicants do not wish the incorporation by reference to be limited to inadvertently omitted material pursuant to 37 CFR 1.57(a). See 37 CFR 1.57(b). Se MPEP §§ 201.17 and 608.01(p).

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

When a benefit claim is submitted after the filing of an application, and the later-filed application as filed did not incorporate the prior-filed application by reference, applicant cannot add an incorporation by reference statement of the prior application. An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)).

See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980). See also 37 CFR 1.57(a).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


In the instant application, the incorporation by reference statement is being added after the application's filing date (PCT filing date of September 7th, 2018) which is after September 21st, 2004 when there was a rule change.  Therefore, the “incorporation by reference” being added to the specification per the Amendment filed January 9th, 2020 is deemed new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
It is suggested that Applicant amend claim 1 to delete the word “the” before “CuKα radiation experimental conditions”. To a person having ordinary skill in the art the language of the claim would not suggest anything confusing since referring to “the CuKα radiation experimental conditions” is clearly distinguishing between different sources of radiation such as CuKβ rather than trying to cite one specific CuKα radiation experimental conditions from a plethora of possible CuKα radiation experimental conditions. Nevertheless, since lack of antecedent basis can result in indefiniteness (See MPEP 2173.05(e)) it is suggested Applicant delete the word “the” to avoid any hypothetical challenger asserting that the use of the word “the” results in a lack of antecedent basis. For this reason, claim 1 and its dependent claims are objected to.
The same analysis described above applies to claim 3 regarding the limitation of “the DSC spectrum” where the claim would avoid any potential challenges to definiteness by reciting “a DSC spectrum” instead.
Claim 4 should be amended to replace “cm-1” with “cm-1” in both instances where it appears.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 17-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating Parkinson’s disease, improving learning and memory disorders, and treating memory loss and Alzheimer’s disease, does not reasonably provide enablement for a method for preventing Parkinson’s disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).
	The above factors, regarding the present invention, are summarized as follows:
(a)	Breadth of the claims - The breadth of the claims is drawn to the treatment and prevention of disorders including Parkinson’s disease using a particular crystal form.

(b)	Nature of the invention - The nature of the invention is drawn to the treatment of cognitive disorders using a small molecule therapeutic.

(c,e)	State of the prior art and predictability in the art - The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
		Regarding the prevention of Parkinson’s disease, there would appear to be no known method of prevention in the art. For instance, Swanson et al. (Frontiers in Bioscience 2009, 14, 1642-1660) provide a review of prevention of Parkinson’s disease and state the following on page 1651:


    PNG
    media_image2.png
    132
    676
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    165
    676
    media_image3.png
    Greyscale


	Accordingly, there would appear to be no known method of reliably preventing the disease. Furthermore, many of the proposed avenues aimed towards prevention would not involve treatment with a compound instantly claimed or having the same property as the compound instantly claimed. Swanson et al. state the following on page 1651:


    PNG
    media_image4.png
    381
    688
    media_image4.png
    Greyscale


	For these reasons, a person having ordinary skill in the art would recognize that there is low predictability for a single drug to prevent Parkinson’s disease where at best lifestyle changes can only result in decreasing the likelihood of developing the disease.

(d)	Level of one of ordinary skill in the art - The artisans making and using applicant’s pharmaceutical compositions would be a collaborative team of synthetic chemists and/or health practitioners, in vitro or in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.

(f-g)	Amount of direction provided by the inventor and existence of working examples - There are no working examples present for the treatment or prevention of any disease or disorder by administering the instantly claimed crystal form. Methods of preparing the crystal form itself and as well as compositions thereof are disclosed.
Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
There is no guidance or evidence of record, which would enable the skilled artisan in the identification of the subjects who would otherwise develop Parkinson’s disease, which would appear to be one of the crucial elements in developing a method of preventing a disease.

(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - The quantity of experimentation needed is undue experimentation. One of skill in the art would need to determine under what conditions it is possible to prevent Parkinson’s disease and then determine whether the instantly claimed compound can achieve prevention. Even just developing the ability to determine which subjects would be amenable to prevention would appear to be a task that would require undue experimentation. For instance, Swanson et al. teach the following on page 1651:


    PNG
    media_image5.png
    321
    681
    media_image5.png
    Greyscale


	The predictive tools discussed by Swanson et al. would appear to be necessary simply to determine the patient population in need of prevention and are not readily available to persons of skill in the art. Even assuming that a person having ordinary skill in the art could develop these tools, said person having ordinary skill in the art would have an extremely low level of predictability in actually 

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to prevent Parkinson’s disease using the compound encompassed in the instant claims, with no assurance of success.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 8 and 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
	(1 of 3) Claims 6, 11-13 and 20 are rejected as indefinite since they recite a solid of mixed crystal forms by percent but it is unclear if the percentage is by weight or some other metric such as molar percent. If certain crystal forms would be a hydrate (such as in claim 1) where others might be non-hydrated or non-solvated, the percent by weight and mole percent would not be identical. It is suggested that Applicant add the limitation “by weight” to the end of each of claims 6, 11-13 and 20. Since dependent claims 14, 15, 16, 18 and 21 do not correct the issue, these claims are rejected as indefinite for the same reason.
	(2 of 3) Claims 8 and 15 are rejected as indefinite based on the limitation “the daily dose” being a particular amount. The parent claims (7 and 14) are each directed to compositions that do not require administration. Accordingly it is unclear how reciting a daily dose affects the scope of the claim. For instance, one interpretation would be that the compositions of claims 8 and 15 must contain between 10 and 3000 mg; however, another interpretation would be that the compositions could contain any amount greater than 0 mg since a composition containing, for instance, 1 mg could be administered ten times in a day. The same rationale would apply to compositions containing more than 3000 mg where, for instance, a table could be split. Accordingly, it is unclear what affect “the daily dose” limitation has on the claim.
(3 of 3) Claims 17-19 and 21 are rejected as indefinite since they refer to administering materials but do not state to whom or what the materials are being administered. It could be that the claims should be interpreted to encompass administration to humans only, mammals only, any human or animal, etc. Similarly, given that the claims encompass the 

Closest Prior Art
The closest prior art would appear to be Chinese Patent Document No. CN 1445211 A by Feng et al. (where a machine translation is appended to the attached copy of the reference). The prior art teaches the compound instantly labeled as fenolamine as compound No. 22 in Example 24. The prior art teaches (page 14 of the machine translation) that the product was extracted with ethyl acetate, dried and crystallized from chloroform. Accordingly, there is no evidence that the material of the prior art would be embraced by the instant claim 1 that requires the solid be “a fenolamine hydrate” let alone a hydrate having the instantly required X-ray diffraction properties. For these reasons, the instant claims are clearly defined relative to the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626